COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §
                                                                  No. 08-15-00156-CV
                                                §
IN THE INTEREST                                                     Appeal from the
                                                §
OF M.M., J.M., AND D.M.,                                           65th District Court
                                                §
CHILDREN.                                                       of El Paso County, Texas
                                                §
                                                                 (TC# 2015DCM1574)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. It

appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes no

other order with respect thereto.    We further order this decision be certified below for

observance.

       IT IS SO ORDERED THIS 22ND DAY OF MAY, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.